Case 1:21-cv-00197-JAO-RT Document 1-1 Filed 04/22/21 Page 1 of 5                           PageID #: 4




    RODGER I. HOFFMAN                       5557-0
    rodgerArmhlawhawaii.com
                                                                                    Electronically Filed
    ROSENBERG McKAY HOFFMAN                                                         FIRST CIRCUIT
    Pacific Guardian Center, Mauka Tower
    737 Bishop Street, Suite 2350                                                   1CCV-XX-XXXXXXX
    Honolulu, Hawaii 96813                                                          08-JUN-2020
    Telephone: (808) 536-4270                                                       04:10 PM
    Facsimile: (808) 533-0434

    Attorneys for Plaintiff
    Cara Nonaka

                         IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                            STATE OF HAWAII

    CARA NONAKA,                                       Civil No.
                                                      (Non-Motor Vehicle Tort)
                              Plaintiff,
                                                        COMPLAINT; SUMMONS
           VS.


    SAM'S WEST,INC. dba SAM'S CLUB; and
    JOHN DOES 1-10,

                              Defendants.


                                               COMPLAINT

           Comes now Plaintiff Cara Nonaka, by and through her attorneys, Rosenberg McKay

    Hoffman, and for a Complaint against the above-named Defendants alleges and avers as follows:

                                                PARTIES

           1.      PlaintiffCara Nonaka("Plaintiff") is, and at all times relevant herein was,a resident

    ofthe City and County of Honolulu, State of Hawaii.

           2.      Upon information and belief, Defendant Sam's West, Inc. dba Sam's Club

   ("Defendant Sam's Club") currently is, and at all times relevant herein was, a foreign profit




                                            EXHIBIT 1
Case 1:21-cv-00197-JAO-RT Document 1-1 Filed 04/22/21 Page 2 of 5                           PageID #: 5




    corporation incorporated in Arkansas, and authorized to do business in the City and County of

    Honolulu, State of Hawaii.

           3.      Defendants JOHN DOES 1-10 ("DOE Defendants") are persons, corporations,

    partnerships, business entities, non-profit entities, and/or governmental entities who acted in a

    negligent, wrongful or tortious manner which proximately caused or contributed to injuries and

    damages sustained by Plaintiff. Plaintiff has been unable to ascertain the names and identities of

    the above-named DOE Defendants from the investigation that has been conducted to date.

    Accordingly, Plaintiff has sued the unidentified DOE Defendants herein with fictitious names

    pursuant to Rule 17(d) ofthe Hawaii Rules of Civil Procedure, and Plaintiff will substitute the true

    names, identities, capacities, acts and/or omissions of the DOE Defendants when the same are

    ascertained.

                                     JURISDICTION AND VENUE

           4.      All ofthe acts and occurrences alleged herein occurred within the City and County

    of Honolulu, State of Hawaii.

           5.      The amount of Plaintiff's damages alleged herein fall within the jurisdictional

    requirements of this Court.

           6.      This Court has jurisdiction over the parties and subject matter of this action

    pursuant to Hawaii Revised Statutes ("FIRS")§ 603-21.5(a)(3).

           7.      Venue is proper in the First Circuit Court for the State of Hawaii pursuant to HRS

    § 603-36(5).




                                                     2
Case 1:21-cv-00197-JAO-RT Document 1-1 Filed 04/22/21 Page 3 of 5                            PageID #: 6




                                                        FACTS

             8.     Upon information and belief, Defendant Sam's Club is the lessee and possessor of

    land located at 1000 Kamehameha Highway in the City and County of Honolulu, where it owns

   and operates a retail sales membership club.

             9.     On or about July 14, 2020, Plaintiff was shopping at the Sam's Club warehouse

    located at the foregoing address. While walking through the produce department, Plaintiff slipped

    on a blueberry and fell to the ground.

             10.    Plaintiff thereby sustained serious bodily injuries.

                                      CAUSE OF ACTION: NEGLIGENCE

             1 1.   Defendant('s/s') failure to maintain the warehouse floor in a reasonably safe

    condition, specifically by failing to maintain the floor clear of produce and to warn Plaintiff of the

    unreasonable risk of harm posed by the produce was negligent and committed with reckless

    disregard for the rights and safety of Plaintiff.

             1 2.   As a direct and proximate result of Defendant('s/s') negligence, Plaintiff suffered

    and continues to suffer from injuries and damages including, but not limited to: past and future

    medical and related expenses; past and future pain and suffering; disability and disfigurement; past

    and future loss ofenjoyment of life; past and future serious mental anguish and emotional distress;

    past and future loss of income and other employment benefits; impairment of earning capacity;

    and property damage for which Plaintiff is entitled to compensation in amounts to be proven at

    trial.

                    WHEREFORE, Plaintiff Cara Nonaka prays for relief against the above-named

    Defendants,jointly and severally, as follows:

             a.     For general and special damages in amounts that will be proven at trial,



                                                        3
Case 1:21-cv-00197-JAO-RT Document 1-1 Filed 04/22/21 Page 4 of 5                    PageID #: 7




         b.    For costs and attorney's fees,

         c.    For prejudgment and post-judgment interest, and,

         d.    For such other relief deemed just and appropriate under the circumstances.

         DATED: Honolulu, Hawaii, June 8, 2020.


                                                    /s/ Rodger I. Hoffman
                                                    RODGER I. HOFFMAN
                                                    Attorney for Plaintiff




                                                4
    Case 1:21-cv-00197-JAO-RT Document 1-1 Filed 04/22/21 Page 5 of 5                                                  PageID #: 8


      STATE OF HAWAII                                             SUMMONS
                                                                                                         CASE NUMBER
    CIRCUIT COURT OF THE                                TO ANSWER CIVIL COMPLAINT
        FIRST CIRCUIT
 PLAINTIFF                                                       VS.       DEFENDANT(S)

   CARA NONAKA                                                                SAM'S WEST, INC. dba SAM'S CLUB; and JOHN
                                                                              DOES 1-10




 PLAINTIFF'S NAME & ADDRESS, TEL. NO.

  RODGER I. HOFFMAN 5557-0
  737 Bishop Street, Suite 2350
  Honolulu, Hawaii 96813
  Tel:(808)536-4270
  Facsimile:(808)533-0434




    TO THE ABOVE-NAMED DEFENDANT(S)
              You are hereby summoned and required to file with the court and serve upon

        RODGER I. HOFFMAN, ESQ.

                                                                                                                              '
     plaintiff's attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
     20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so, judgment by default
     will be taken against you for the relief demanded in the complaint.

           THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
           PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
           COURT PERMITS, IN WRITING ON THIS SUMMONS,PERSONAL DELIVERY DURING THOSE HOURS.

           A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY OF DEFAULT AND DEFAULT
           JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.


                                                                                                                       ,C 1,
    The original document is filed in the                              Effective Date of 28-Oct-2019
    Judiciary's electronic case management                                                                        .;   .1- J
                                                                       Signed by: /s/ Patsy Nakamoto
    system which is accessible via eCourt Kokua                                                                                -
    at: http:/www.courts.state.hi.us
                                                                       Clerk, 1st Circuit, State of Hawai i
                                                                                                                       01'



                 In accordance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
                 reasonable accommodation for a disability, please contact the ADA Coordinator at the Circuit Court Administration Office on
                 OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402, at least ten (10) working days prior to your hearing or
                 appointment date.




Form 1C-P-787 (1CC1)(1209)
Summons to Complaint 113RG-AC-508 (10/19)
